.




                    THEAYTORNEYGENERAL
                                0Frl3cxAs




Mr. JoWrph C. Tcnu~e
OouJltyAttoPney
Sintoa,Texas                             Res Whethermembersof en auxiliary
                                             police department,set up by
                                             city ordinance,and appointed
                                             by the Chief of Police with the
                                             approvalof the City Cozmiasion,
                                             ere authorizedby lew to cerq
                                             pmio1a while 011duty as en
                                             aurlliarypolice,and vhile off
De8r Hr. Terms:                              duty a8 euch euxllierypolice?

      The City of Taft hes passed a city ordinancesettingup en auxiliary
police  depmtment.   Such officersare subjectto the orders of the Chief
 of Pollce 02 the City of Taft, end they vork es city police officerses
 needed. They are appointedby the Chief of Policevith the approvalof
 the City Commission,end do not receivecompensation.vhich  vwld emount
~to $10 par month. You have asked the followingquestion6 concerningthis
 situ& form

     1. &u the eurfllsrypolice euthofizedby lewto terry pistolsunder
such cfrcumtences?
    2; Am the auxiliarypolice author-fsed  to ect se city olfce &en
though they are not recsivingcompensetloofa the eeouut of B40 per month?

         The Terns Penal Code reeds es follove:

         &ticle 483, Texes Pemel Code:

         "Whoevershell Carry oa orabouthis person,meddle or In his
         seddlebage, cn In his portfolio or purse any pistol ,.. shell
         be puniehedby e fine of not leer then Cme HundredDollars
         ($100)Mr more then Five HundrednOll.ers~($~) or by confine-
         ment in JaiLfor not less then one (1) math nor 8ore then one
 L       (1) Year."
         Articleb@+, Texas Penal Code:

         "The precedingarticleshell not apply to DoD euy peace officer
         fn the ectwl~,discherge
                               of his offlcfeldut& 000 nor to any
         deputy constable,or specialpolicemenvho receivese compen-
Mr, Joseph C. Ternus,Page 2 (IiW-gg7)-



     set&n of forty dollarsor more pep month for hie serviceses
     such officer,and vho is appointedin conformity9th then
     statute6authorizingsuch eppointment~90en

     Article b&b, Penel Co&e of Texasl, shows the intsntionof the Legislature
to prohibitepecielpolicemenfrom carryfigpistolsunlerathey receiveforty
&I.&&per month or more. Art. 995, VernonlsTexas Civil Statutes,gov@rns
the appointmentof a speoielpolice force by the mayor. Such men are ep-
pointedby the myor andteke orders f+romthe mayor.

     The AuxfliaryPolice Depertmentof the City of Taft Is authorizedby
city ordinenceend ia subJectto the orderaof the Chiif of'Policeof the
City of Taft and its member8are appointedby the Chief of P&Ice with the
approvalof the City Commission, It ie clear from the facts'giventhat
membersof the AuxiliaryPolice Dspertmentof the City of Taft ere not
specialpolice as contemplatedby Art. 95, VernontsTons Civil Statutes.
The embers of the AuxfliaryPolice DepartWaItof the dity of Taft ere ap-
parentlyappointedunder authorityof Art. #8, Vernon~~ T6xae Civil
Stetutee,which providesfor the appointmentof police%Y4cers by city
ordinance,fflaing of the ak&aryof police officersby the city council,
fixingof the term of officeend quelfffcetions of police officersby
ordinenceend fixingthe dutiesof police officers.

     The membersof the AuxiliaryPolice Departmentof the City of Taft sge
appointedin conformitytith the lewa governingthe eppofntmentof regular
police offfcersend es such are entitledto all the rfghta end dutiesof
any math polfce offfcerQ Auxiliarypolice officersof en incorporatedcit]t
or town ere peace officerses thet term is definedin Art, 36, Texas Code __
of CrfmfnaLProcedure,AttorneyGeneral'sOpinionPO. 0-5621, The members"
of the AuxiliaryPolice Department6f the City of Taft ere authorizedby
levto carry pfstols in the performenceof-theirduty as peeca officersin
all inetencesvhere eny other member of the regularpolice force
                                                         <.    would be
authorizedto carry a pistol,

     Them is no statutedfsquelffying  a police officerbecausehis selery
ie not up to e certefnlevel end the fact that come of the policemenin
the City of Taft rece%veless than $40 per month is no reasonto disqualify
them a5 'pseceofbfcersa

     The Term “AuxiPiery Police" is not &fined or used 'Lneny 6tetuteof
thir State end the use of the term by the City of Taft to deecribepert
of its regularpolice force shouldhot be confueedtith thepossible use
ofth%.aterm by other cftfesto describeits "Special"police force.
 .
                                                           I



              1, The memberaof"tho‘AuxiUaryPolice Depart-
                 pent of the City of Taft are authorizedby law
                 to carry pletols in the pnrformmcc of their
                 duties as peace officersin all instanceewhere
                 any other member of the regularpolice force of
                 the City of Taft woul@ be authorized to cm   8
                 piato1.

                 2.  The membersof the~Auxl3Aary Police Department
                 of the City of Taft are authorizedto act a8 city
                 police even thou@ they are not recelvirqcom-
                 pensationin the amomt of $40 per #lo&h.

                                        Yours vei-ytruly,




                                         Cecil Canmck, Jr.
                                         Aeaiebnt  Attorney   Geaerel

CC:br




I?.v. Geppert,chairman

Ii.Ray Scruggs
BIllAllen
J. Arthur Ben-
BobShannon

                                                 ”




                                                     ,